Case 8:19-cv-02115-DOC-JDE Document 37 Filed 02/24/20 Page 1 of 3 Page ID #:536



 1   George C. Lombardi (pro hac vice)
     GLombard@winston.com
 2   Samantha M. Lerner (pro hac vice)
     SLerner@winston.com
 3   J.R. McNair (pro hac vice)
     JMcNair@winston.com
 4   Vivek V. Krishnan (pro hac vice)
     VKrishnan@winston.com
 5   WINSTON & STRAWN LLP
     35 W. Wacker Drive
 6   Chicago, IL 60601-9703
     Telephone: (312) 558-5600
 7   Facsimile: (312) 558-5700
 8   Nimalka Wickramasekera (CA SBN: 268518)
     NWickramasekera@winston.com
 9   Joe S. Netikosol (CA SBN: 302026)
     JNetikosol@winston.com
10   WINSTON & STRAWN LLP
     333 S. Grand Avenue
11   Los Angeles, CA 90071-1543
     Telephone: (213) 615-1700
12   Facsimile: (213) 615-1750
13   Attorneys for Plaintiffs
     MEDTRONIC, INC.; MEDTRONIC PUERTO RICO OPERATIONS CO.;
14   MEDTRONIC LOGISTICS, LLC; MEDTRONIC USA, INC.
15
                          UNITED STATES DISTRICT COURT
16
                        CENTRAL DISTRICT OF CALIFORNIA
17
18   MEDTRONIC, INC.; MEDTRONIC Case No. 8:19-cv-02115-DOC-JDE
     PUERTO RICO OPERATIONS
19   CO.; MEDTRONIC LOGISTICS,
     LLC; MEDTRONIC USA, INC.,  PLAINTIFFS’ NOTICE OF CHANGE
20                              OF APPEARANCE IN LEAD TRIAL
              Plaintiffs,       COUNSEL
21
            v.                             Judge: Hon. David O. Carter
22
     AXONICS MODULATION                    Complaint Filed: November 4, 2019
23   TECHNOLOGIES, INC.,
24                Defendant.
25
26         TO THE CLERK OF THE ABOVE-ENTITLED COURT AND TO ALL
27   PARTIES AND THEIR ATTORNEYS OF RECORD:
28         PLEASE TAKE NOTICE that Plaintiffs Medtronic, Inc.; Medtronic Puerto
                                             1
     PLAINTIFFS’ NOTICE OF CHANGE
     OF APPEARANCE IN LEAD TRIAL COUNSEL                   CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 37 Filed 02/24/20 Page 2 of 3 Page ID #:537



 1   Rico Operations Co.; Medtronic Logistics, LLC; Medtronic USA, Inc., by and
 2   through their attorneys of record, hereby makes the following change in regards to its
 3   Lead Trial Counsel of record. Effective immediately, the Lead Trial Counsel for
 4   Plaintiffs will be George C. Lombardi and Nimalka R. Wickramasekera, and it is
 5   further requested the court forward all further notices, pleadings, discovery, and
 6   writings to our attention.
 7
     Dated: February 24, 2020               WINSTON & STRAWN LLP
 8
 9                                          By: /s/ Nimalka Wickramasekera
                                               George C. Lombardi
10                                             Nimalka Wickramasekera
                                               J.R. McNair
11                                             Samantha M. Lerner
                                               Vivek V. Krishnan
12                                             Joe Netikosol
13                                              Attorneys for Plaintiffs
                                                MEDTRONIC, INC.; MEDTRONIC
14                                              PUERTO RICO OPERATIONS CO.;
                                                MEDTRONIC LOGISTICS, LLC;
15                                              MEDTRONIC USA, INC.
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2
     PLAINTIFFS’ NOTICE OF CHANGE
     OF APPEARANCE IN LEAD TRIAL COUNSEL                        CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 37 Filed 02/24/20 Page 3 of 3 Page ID #:538



 1                               CERTIFICATE OF SERVICE
 2
            The undersigned certifies that on February 24, 2020 a copy of the foregoing PLAINTIFFS’
 3
     NOTICE OF CHANGE OF APPEARANCE IN LEAD TRIAL COUNSEL was served via
 4
     ECF on counsel of record.
 5
 6   Date: February 24, 2020                        By: /s/Nimalka R. Wickramasekera
                                                    NIMALKA R. WICKRAMASEKERA
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   1
     PLAINTIFFS’ NOTICE OF CHANGE
     OF APPEARANCE IN LEAD TRIAL COUNSEL                            CASE NO. 8:19-CV-02115-DOC-JDE
